Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, species 1 (Figs. 1A-1E), claims 1, 3, 6-9, 11 and 19 in the reply filed on 01/19/2021 is acknowledged.  Claims 5, 12-13, 15-18 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 20-24) and species (claims 5, 12 and 13 are directed to non-elected embodiments of Figs. 2A-2D) there being no allowable generic or linking claim. Thus, claims 1, 3, 6-9, 11 and 19 are presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Wan et al. (CA 2945515) “Wan”.
Regarding claim 1, Wan discloses a ureteral stent 200 (Fig. 2B), comprising: an elongated stent body (Fig. 2B) including: a proximal end region 210 including a first retaining structure 226, the proximal end region 210 configured for positioning in a kidney (as shown in Fig. 2A); a distal end region 212 configured for positioning in a bladder (as shown in Fig. 2A) and spaced longitudinally from the proximal end region 210 (opposing proximal and distal ends shown in Fig. 2B); an outer surface (the external surface of stent 200; Fig. 2b); and an inner surface defining a lumen 220 extending between the proximal end region and the distal end region of the elongated stent body (the inner surface of lumen 220 extends between ends 210 and 212; Fig. 2B); a deformable bladder 228 secured to and surrounding at least a portion of the distal end region 212 of the elongated stent body (Fig. 2B and par. 0035 disclose a deformable balloon), the deformable bladder including: a resiliently deformable envelope 232 that is imperforately sealed (the balloon 232 is free of perforations; Fig. 2B and par. 0035); and an inert fluid sealed within the resiliently deformable envelope (par. 0037 discloses an inert fluid sealed within balloon 232). 
Regarding claim 3, Wan discloses the resiliently deformable envelope is formed from a material having a modulus of elasticity and dimensions effective to allow the deformable bladder to elongate along a portion of the outer surface of the elongated stent body and reduce the at least one cross-sectional dimension responsive to an external pressure applied thereto (Fig. 2B and pars. 0032 and 0033 disclose the deformable envelope is formed for deformable materials such as polyurethane which would inherently have modulus of elasticity that is fully capable of performing the intended use of allowing the bladder to elongate its external dimension and reduce its external dimension in presence of applied pressure). 
Regarding claim 6, Wan discloses the resiliently deformable envelope includes an elastomer having one or more of silicone rubber, natural rubber, natural polyisoprene, polyurethane, synthetic polyisoprene nylon, or nitrile (par. 0032 discloses the deformable envelope 232 is made of polyurethane). 
Regarding claim 19, Wan discloses the elongated stent body is coated with at least one material selected from gold, palladium, and silver (par. 0072 discloses a coating of gold, silver or palladium).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CA 2945515) “Wan” in view Holzer (2002/0151923).
Wan discloses the claimed invention of claim 1 including the inflation fluid may be any biocompatible fluid (par. 0037); except for the inert fluid includes one or more of mineral oil, cold-pressed vegetable oil, coconut oil, almond oil, olive oil, or a seed oil.  However, Holzer teaches a similar invention comprising an inflation fluid of oil (par. 0060). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inert fluid in Wan to include an oil, as taught and suggested by Holzer, for the purpose of using a biocompatible inflation fluid (par. 0037). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CA 2945515) “Wan” in view of Deal (2004/0193092). 
Wan discloses the claimed invention of claim 1 including the resiliently deformable envelope, including the inert fluid therein (Fig. 2B of Wan); except for the resiliently deformable envelope is sized and configured to deform and fit inside of a delivery sheath suitable for insertion into a ureter of a subject and the delivery sheath configured to fit over a length of the ureteral stent and cause the resiliently deformable envelope to at least partially deform and fit therein.
However, Deal teaches a similar ureteral stent and sheath assembly (Fig. 4) comprising a stent 100 sized and configured to deform and fit inside of a delivery sheath 300 suitable for insertion into a ureter of a subject (as shown in Fig. 4) and the delivery sheath configured to fit over a length of the ureteral stent (Fig. 4), where the combination of Wan in view of the sheath in Deal is fully capable of causing the resiliently deformable envelope to at least partially deform and fit therein. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stent in Wan to include the resiliently deformable envelope is sized and configured to deform and fit inside of a delivery sheath suitable for insertion into a ureter of a subject and the delivery sheath configured to fit over a length of the ureteral stent and cause the resiliently deformable envelope to at least partially deform and fit therein, as taught and suggested by Deal, for providing ease of insertion of the stent minimizing patient discomfort by keeping the stent in a substantially linear configuration (par. 0014 of Deal). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CA 2945515) “Wan”.
Wan discloses the claimed invention of claim 1; except for the deformable bladder has a substantially teardrop deployed shape. It would have been an obvious matter of design choice to modify the shape of the deformable bladder in Wan to include a substantially teardrop deployed shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Furthermore, the applicant has not disclosed that modifying the deformable bladder to includea substantially teardrop deployed shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the deformable bladder has a substantially teardrop deployed shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774